DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 02/16/2021 has been entered. Claims 1-6, 23, and 25 are cancelled. Claims 7-22, 24, and 26 are pending in this instant application and are currently under examination.  

Priority
This application is a 371 of PCT/US17/58900 filed on 10/27/2017, which claims benefit of US Provisional Application No. 62/413,928 filed on 10/27/2016.

Withdrawn Claim Objections/Rejections
The objection of claims 7, 16, 24, and 26 because of improper recitation, as set forth on pages 2 to 3 of the Non-Final Rejection mailed on 10/13/2020, is withdrawn in view of amended claims 7, 16, 24, and 26.
The rejection of claims 7-10, 25, and 26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on page 3 of the Non-Final Rejection mailed on 10/13/2020, is withdrawn in view of amended claim 7, and cancelled claim 25. Claims 8-10 and 26 depend from claim 7.
The rejection of claims 7-13 and 15-22 under 35 U.S.C. 102(a)(1) as being anticipated by Ding et al. as evidenced by Ogura et al., as set forth on pages 4-6 of the Non-Final Rejection mailed on 10/13/2020, is withdrawn in view of amended claims 7 and 11. Claims 8-10 depend from claim 7. Claims 12, 13, and 15-22 depend from claim 11.
The rejection of claims 11-14 and 17-21 under 35 U.S.C. 102(a)(1) as being anticipated by Ono et al. as evidenced by Ogura et al., as set forth on pages 6 to 7 of the Non-Final Rejection mailed on 10/13/2020, is withdrawn in view of amended claim 7. Claims 12-14 and 17-21 depend from claim 11.

New (necessitated by amendment)/Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1 .56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

remain rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (Theriogenology 70:622-630, 2008, hereinafter referred to as Ding ‘2008) in view of Ogura et al. (Phil Trans R Soc B 368:20110329, p. 1-12, 2013, hereinafter referred to as Ogura ‘2013). 
With regard to structural limitations “A method comprising: administering to a cell (or the cell in a subject; or a post-mitotic cell) in need of activating or having silenced X chromosome genes (or an Xist-dependent silenced X chromosome gene) a composition comprising (or consists of): a histone deacetylase (HDAC) inhibitor that is not cytotoxic to the cell (or Trichostatin A (TSA); or in combination with a second inhibitor that is an inhibitor of deoxyribose nucleic acid (DNA) methylation (or 5-aza-2’-deoxycytidine))” (claims 7-13 and 15-22):
Ding ‘2008 disclosed an experimental scheme of 5-aza-2’-deoxycytidine (5-aza-dC) and Trichostatin A (TSA) treatment (fig. 1): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. Experiment 1: treatment (A), donor cells were treated with 0.01 mM 5-aza-dC for 72 h, or 0.05 mM TSA for 12 h, or 0.01 mM 5-aza-dC for 60 h and subsequently with both 0.01 mM 5-aza-dC and 0.05 mM TSA for 12 h. Experiment 2: treatment (B), fused embryos derived from untreated donor cells were treated with 5-aza-dC (0.005 mM, 0.01 mM, 0.02 mM) for 72 h, or TSA (0.005 mM, 0.05 mM, 0.5 mM) for 12 h, or 0.01 mM 5-aza-dC and 0.05 mM TSA for 12 h and subsequently with 0.01 mM 5-aza-dC for 60 h. Experiment 3: continuous treatment before and after nuclear transfer (A + B), both donor cells and cloned embryos 0.01 mM 5-aza-dC for 72 h, or 0.05 mM TSA for 12 h or their combination. The traditional procedure of somatic cell nuclear transfer (SCNT, without A and B) was selected as controls. Donor somatic cells were derived from three 1-mo-old Holstein heifers. Cells that were passaged 3-5 times were used as nuclei donors (page 623, Fig.1; right col., para. 3). When the concentration of 5-aza-dC was increased to 0.02 mM, development potential of cloned embryos was decreased. Treatment with 0.5 mM TSA significantly decreased the blastocyst rate, inner cell mass (ICM) and total cell numbers compared with the 0.05 mM group. A combination of 0.01 mM 5-aza-dC and 0.05 mM TSA dramatically improved not only blastocyst rate, but also ICM and total cell numbers (page 624, right col., para. 2). Partial erasure of preexisting epigenetic marks of donor cells or reconstructed embryos could improve subsequent in vitro embryo development. Previously, 5-aza-dC or TSA was used on cloned mice embryos and bovine donor cells to improve cloning efficiency (page 623, left col., para. 3). 
Ding ‘2008 did not explicitly disclose the limitations “the cell in need of activating or having silenced X chromosome genes (or an Xist-dependent silenced X chromosome gene; or the cell having a silenced X chromosome gene)”, and “detecting the activation of the silenced X chromosome gene in the cell, wherein the step of detecting the activation comprises detecting expression of the X chromosome gene”, required by claims 7-11, 19, 24, and 26.
Ogura ‘2013 disclosed that somatic cell nuclear transfer (SCNT) inevitably induces specific epigenetic errors into the donor genome. When the relative expression levels of all 41233 genes in cloned embryos were plotted on the 20 chromosomes, many genes on the X chromosome were specifically downregulated. This suppression of the X-linked gene was chromosome wide and was associated with elevated expression of the Xist gene. The XIST gene is upregulated in bovine SCNT embryos and has been implicated in the prenatal death of cloned pigs and calves (page 6, left col., para. 2; right col., para 1). By inhibiting a particular HDAC or one of the reprogramming factors in ooplasm during reprogramming, the donor nuclei were possibly reprogrammed more correctly, resulting in a higher success rate for cloning. The effect of HDACi treatment on the chromatin remodeling of cloned embryos is genome wide rather than genome region-specific and leads to nearly normal reprogramming of the whole genome. Knockdown of Xist by the injection of specific short interfering (si)RNA into reconstructed oocytes resulted in about a 10-fold increase in the birth rate (page 6, left col., para. 1 to 2).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the step of increasing development potential of cloned embryo by HDAC inhibitor as taught by Ding ‘2008 with the step of measuring expression of X-linked genes in view of Ogura ‘2013. One would have been motivated to do so because (a) Ding ‘2008 teaches that partial erasure of preexisting epigenetic marks of donor cells or reconstructed embryos in somatic cell nuclear transfer (SCNT) by 5-aza-dC and/or TSA could improve subsequent in vitro embryo development, and (b) Ogura ‘2013 teaches that somatic cell nuclear transfer (SCNT) inevitably induces specific epigenetic errors into the donor genome. Many genes on the X chromosome were specifically downregulated, which was associated with elevated expression of the Xist gene. Inhibition of a particular HDAC or one of the reprogramming factors in ooplasm during reprogramming results in a higher success rate for cloning. Knockdown of Xist by the injection of specific short interfering (si)RNA into reconstructed oocytes resulted in about a 10-fold increase in the birth rate, described above. Thus, one of skill in the art would have a reasonable expectation that by combining the step of increasing development potential of cloned embryo by HDAC inhibitor as taught by Ding ‘2008 with the step of measuring expression of X-linked genes in view of Ogura ‘2013, one would achieve Applicant’s claims 7-13, 15-22, 24, and 26. “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at ___, 82 USPQ2d at 1395. See MPEP § 2141 [R-10.2019].
The method of Ding ‘2008 in view of Ogura ‘2013 meets all structural limitation and would achieve the same intended results, including “activating silenced X chromosome genes (or a silenced X 

Applicant’s Arguments/Remarks filed on 02/16/2021 have been fully considered. Applicant argued “Ogura only relates HDAC as being involved in an increased success rate of somatic cell nuclear transfer, and did not assess X chromosome gene expression in cells treated with an HDAC inhibitor... Ding in view of Ogura fails to provide any teaching of or reason to detect the activation of a silenced X chromosome gene in a cell after treatment with a HDAC inhibitor… neither Ding nor Ogura teaches application of an HDAC inhibitor to a cell and detecting the activation of a silenced X chromosome gene in the cell where the cell is a post-mitotic cell… Ogura is completely silent with respect to the administration of an inhibitor of DNA methylation with the HDAC inhibitor prior to the detection of the X chromosome gene expression” (p. 7, para. 3; p. 8, para. 1-3).
In response, these arguments are found not persuasive because of the following reasons. The argued “activation of a silenced X chromosome gene in a cell” and “X chromosome gene expression in cells” were not specifically defined and encompass direct or indirect surrogate or marker. Among the disclosures of Ogura ‘2013 above, the higher success rate for cloning and genome-wide chromatin remodeling of cloned embryos after HDAC inhibition is indicative of detecting argued “activation of a silenced X chromosome gene in a cell” and association of the suppression of the X-linked gene with elevated expression of the Xist gene would motivate skill artisan to detect the argued “X chromosome gene expression in cells” because of genome-wide chromatin remodeling of cloned embryos. Also, the oocyte or fused cell after somatic cell nuclear transfer is post-mitotic cell. Furthermore, the post-mitotic cell is not specifically defined and would encompass cytokinesis between two mitotic processes. To overcome the obviousness rejection, Applicant may include one specific active step, such as detecting a specific X 

(II) Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (Theriogenology 70:622-630, 2008, hereinafter referred to as Ding ‘2008) in view of Ogura et al. (Phil Trans R Soc B 368:20110329, p. 1-12, 2013, hereinafter referred to as Ogura ‘2013), as applied to claims 7-13, 15-22, 24, and 26, and further in view of Ono et al. (Biol Reprod 83:929-937, 2010, hereinafter referred to as Ono ‘2010). 
The combination and rationale for combining Ding ‘2008 and Ogura ‘2013 are disclosed above and the teachings and rationale are incorporated by reference herein.  The combination fails to teach the structural limitation “SAHA (or Scriptaid)”, required by claims 13 and 14.
Ono ‘2010 disclosed that genomic reprogramming by histone deacetylase inhibitor (HDACi) after somatic cell nuclear transfer (SCNT) was assessed by examining the developmental rates of cloned embryos treated with different concentrations of HDACi from the pronuclear to the blastocyst stage at 96 h after oocyte activation. In the SAHA-treated group, cloned embryos treated with 1 µM showed the highest score (70% [76/108]), followed by 0.1 µM (60% [68/113]) and 10 µM (54% [60/112]). To test full-term development of SCNT-cloned embryos, 2-cell cloned embryos derived from B6D2F1 cumulus cells and treated with 1µM SAHA or 50 nM TSA were transferred into surrogate mothers. In the SAHA-treated group, 12 healthy cloned offspring (9.4%) were obtained, significantly better than the control (2.6%; Table 1). When cloned embryos derived from BD129F1 cumulus cells were treated with 50 nM TSA or 1 µM SAHA, 13 live offspring were obtained in both groups (16%; Table 2), significantly better than the control (7%; Table 2). As shown in Table 5, seven HDACis have been examined. TSA, scriptaid, SAHA, and scriptaid, an HDACi with low toxicity significantly enhanced the cloning efficiency of inbred mouse strains and miniature pigs (page 931, right col., para. 1 to 2; page 935, left col., para. 3; page 929, right col., para. 1 to 2).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute HDAC inhibitor or Trichostatin A (TSA) as taught by Ding ‘2008 in view of Ogura ‘2013 with SAHA (or Scriptaid) further in view of Ono ‘2010 to enhance cloning efficiency of embryos after somatic cell nuclear transfer (SCNT). One would have been motivated to do so because (a) Ding ‘2008 in view of Ogura ‘2013 teaches that partial erasure of preexisting epigenetic marks of donor cells or reconstructed embryos in somatic cell nuclear transfer (SCNT) by 5-aza-dC and/or TSA could improve subsequent in vitro embryo development. Many genes on the X chromosome were specifically downregulated, which was associated with elevated expression of the Xist gene. Inhibition of a particular HDAC or one of the reprogramming factors in ooplasm during reprogramming results in a higher success rate for cloning, and (b) Ono ‘2010 teaches that when cloned embryos derived from BD129F1 cumulus cells were treated with 50 nM TSA or 1 µM SAHA, 13 live offspring were obtained in both groups (16%), significantly better than the control (7%). The treatment of SCNT-generated embryos with scriptaid with low toxicity significantly enhanced the cloning efficiency of inbred mouse strains and miniature pigs, described above. Thus, one of skill in the art would have a reasonable expectation that by substituting HDAC inhibitor or Trichostatin A (TSA) as taught by Ding ‘2008 in view of Ogura ‘2013 with SAHA (or Scriptaid) further in view of Ono ‘2010 to enhance cloning efficiency of embryos after somatic cell nuclear transfer (SCNT), one would achieve Applicant’s claims 13 and 14. "Exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results". See MPEP § 2143 [R-10.2019] [I].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

s 7, 9-12, 15, 18-20, 24, and 26 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18, 23, 24, 30, and 32 of copending Application No. 15/138,208 (Guttman et al., claim set of 04/27/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because Appl. ‘208 claims (a) “A method comprising: identifying the at least one Xist-dependent X chromosome gene or the Xist-dependent autosome gene to be reactivated; providing a cell comprising the at least one Xist-dependent X chromosome gene or the Xist-dependent autosome gene; and administering a molecule that inhibits HDAC3 to the cell” (claim 18); “further comprising measuring expression activity of the at least one Xist-dependent X chromosome gene or the Xist-dependent autosome gene in the cell” (claim 30) or “the cell is an isolated stem cell” (claim 32), and (b) “A method of reactivating expression of at least one Xist-dependent silenced X chromosome gene or a silenced Xist-dependent autosome gene in a cell comprising at least one Xist-dependent silenced X chromosome gene or Xist-dependent silenced autosomal gene, comprising: targeting the Xist interaction with HDAC3 to reactivate expression of the at least one Xist-dependent silenced X chromosome gene or the silenced Xist-dependent autosome gene in the cell; and administering an HDAC3-specific inhibitor to the cell, wherein the HDAC3-specific inhibitor reactivates expression of the at least one Xist-dependent silenced X chromosome gene or the silenced Xist-dependent autosome gene” (claim 23); “further comprising: inhibiting DNA methylation” (claim 24). Also, the concentration of HDAC3 inhibitor is readily optimized to maintain viability of the cell.
Thus, claims 7, 9-12, 15, 18-20, 24, and 26 of instant application encompass or overlap with claims 18, 23, 24, 30, and 32 of Appl. ‘208. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05 [R-10.2019] [II.A]. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant’s Arguments/Remarks filed on 02/16/2021 have been fully considered. Applicant argued “Applicant requests that the provisional nonstatutory double patenting rejection be held in abeyance” (p. 8, last para.).
In response, the double patenting rejection above is maintained. 

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YIH-HORNG SHIAO/               Primary Examiner, Art Unit 1623